                                           Case 2:18-cv-00692-DJH Document 40 Filed 01/18/19 Page 1 of 2



                                     1   Robert T. Mills (Arizona Bar #018853)
                                         Sean A. Woods (Arizona Bar #028930)
                                     2   Jordan C. Wolff (Arizona Bar #034110)
                                         MILLS + WOODS LAW, PLLC
                                     3   5055 North 12th Street, Suite 101
                                         Phoenix, Arizona 85014
                                     4   Telephone 480.999.4556
                                         docket@millsandwoods.com
                                     5   Attorneys for Plaintiff
                                     6
                                     7                          UNITED STATES DISTRICT COURT
                                     8                                  DISTRICT OF ARIZONA
                                     9    L.A.,                                        Case No.: 2:18-cv-00692-DJH
                                    10                          Plaintiff,                   NOTICE OF SERVICE OF
                                    11                                                            DISCOVERY
                                                        vs.
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC

   Phoenix, AZ 85014-2555




                                          Mesa Public School District, et. al.,
          480.999.4556




                                    13                                                 (Assigned to the Hon. Diane J. Humetewa)
                                                               Defendants.
                                    14
                                    15
                                    16     PLEASE TAKE NOTICE that on January 17, 2019, Plaintiff L.A., by and through
                                    17 undersigned counsel, served Plaintiff’s Response to Defendants’ Request for Production
                                    18 of Documents and Plaintiff’s Response to Defendants’ Interrogatories on all counsel via

                                    19 e-mail.
                                    20
                                    21     RESPECTFULLY SUBMITTED this 18th day of January 2019.

                                    22
                                                                                  MILLS + WOODS LAW, PLLC
                                    23
                                    24                                            By     /s/ Sean A. Woods
                                                                                       Robert T. Mills
                                    25                                                 Sean A. Woods
                                                                                       Jordan C. Wolff
                                    26                                                 5055 North 12th Street, Suite 101
                                                                                       Phoenix, AZ 85014
                                    27                                                 Attorneys for Plaintiff
                                    28
                                           Case 2:18-cv-00692-DJH Document 40 Filed 01/18/19 Page 2 of 2



                                     1                              CERTIFICATE OF SERVICE
                                     2         I hereby certify that on January 18, 2019, I electronically transmitted the foregoing
                                     3 document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
                                     4 of Electronic Filing to the following ECF registrants:
                                     5
                                                      Matthew W. Wright
                                     6                mwright@wwpfirm.com
                                                      Christopher S. Welker
                                     7                cwelker@wwpfirm.com
                                                      Wright Welker & Pauole PLC
                                     8                10429 South 51st Street, Suite 285
                                                      Phoenix, Arizona 85044
                                     9                (480) 961-0040
                                                      Attorneys for All Defendants, except John Shea and Christine Shea
                                    10
                                                      Ed Hendricks, Jr.
                                    11                ed@hendricksmurphy.com
                                                      3101 North Central Avenue, Suite 970
5055 North 12th Street, Suite 101




                                    12                Phoenix, Arizona 85012
   Mills + Woods Law, PLLC




                                                      (602) 604-2132
      Phoenix, AZ 85014
          480.999.4556




                                    13                Attorneys for Defendants John and Christine Shea
                                    14
                                    15         /s/ Elisabeth A. Small

                                    16

                                    17
                                    18

                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28


                                                                                     2
